MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            May 08 2020, 8:52 am
court except for the purpose of establishing                              CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Curtis T. Hill, Jr.
Darren D. Bedwell                                        Attorney General of Indiana
Indianapolis, Indiana                                    Ellen H. Meilaender
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Steven Hyche,                                            May 8, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2626
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Shatrese Flowers,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G20-1711-F2-43057



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2626 | May 8, 2020                   Page 1 of 11
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Steven Hyche (Hyche), appeals his convictions for

      dealing in cocaine, a Level 2 felony, Ind. Code §§ 35-48-4-1(a)(2), -(e)(2);

      possession of cocaine, a Level 4 felony, I.C. §§ 35-48-4-6(a), -(c)(2); dealing in a

      narcotic drug, a Level 3 felony, I.C. §§ 35-48-4-1(a)(2), -(d)(2); possession of a

      narcotic drug, a Level 5 felony, I.C. § 35-48-4-6(a); possession of a controlled

      substance, a Level 6 felony, I.C. § 35-48-4-7(a); and possession of marijuana, a

      Class B misdemeanor, I.C. § 35-48-4-11(a)(1).


[2]   We affirm.


                                                   ISSUE
[3]   Hyche presents one issue on appeal, which we restate as: Whether the trial

      court abused its discretion when it admitted his post-Miranda statements into

      evidence.


                      FACTS AND PROCEDURAL HISTORY
[4]   In September 2017, Hyche began serving a sentence on home detention at his

      apartment located in the 6500 block of Springhill Way, Indianapolis, Indiana.

      As part of his home detention contract with Community Corrections, Hyche

      had agreed to allow compliance officers to enter his apartment at any time and

      to search if they had reasonable suspicion that he had or was violating a

      Community Corrections rule. Hyche had also agreed under the contract to

      refrain from possessing any illegal substances.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2626 | May 8, 2020   Page 2 of 11
[5]   On November 2, 2017, Community Corrections Officer Jill Jones (Officer

      Jones) went to Hyche’s apartment to perform a compliance check. Officer

      Jones, who for her safety was accompanied by Officer Scott Nickels (Officer

      Nickels) of the Indianapolis Metropolitan Police Department (IMPD), knocked

      on the door of Hyche’s apartment. When Hyche opened the door, the officers

      immediately recognized the smell of marijuana coming from his apartment.

      Hyche seemed surprised at the officers’ presence on his doorstep, acted nervous,

      and started to shut the door. The officers asked that Hyche step outside, where

      Officer Nickels placed him in handcuffs.


[6]   Officers Jones, Officer Nickels, and three other IMPD officers who had been

      waiting nearby in case they were needed entered Hyche’s home to perform the

      compliance search. Upon entry, the officers observed a scale in the kitchen that

      had a white powdery residue on it that they suspected was narcotics. Officer

      Nickels opened a kitchen drawer directly below the scale and found three bags

      containing what was later confirmed to be over three grams of a

      heroin/fentanyl mix, over six grams of cocaine, and thirty-two Alprazolam

      pills. Also found in the drawer were Hyche’s driver’s license, his birth

      certificate, and a reminder card for a court appointment on October 31, 2017,

      bearing Hyche’s name. The officers encountered two other people in the

      apartment, a man and a woman. The woman reached into her pocket

      repeatedly, prompting a female officer to handcuff and search her. A bindle of

      cocaine was found in the woman’s bra. An officer read Hyche, the man, and




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2626 | May 8, 2020   Page 3 of 11
      the woman their Miranda advisements. Hyche orally confirmed with the officer

      that he understood those rights.


[7]   After discovering the narcotics, the officers ceased the compliance check and,

      pursuant to their established procedure, asked Hyche for his consent to search

      further. An officer reviewed the IMPD’s consent-to-search form with Hyche.

      Hyche informed the officer that he had mental health issues and did not

      understand the form. Because Hyche had expressed reservations, following

      their established procedure, the officers ceased attempting to procure his

      consent and applied for a search warrant.


[8]   The officers waited with Hyche in his apartment for approximately one and

      one-half hours while the search warrant was processed. During the wait, Hyche

      sat on the couch in his living room, watched television, and conversed with the

      officers about his children, the device he used to receive his television signal,

      and the movie they were watching. Hyche did not appear to the officers to be

      intoxicated, and he conversed with them readily, responded to them in an

      appropriate manner, and had no apparent problems understanding them.


[9]   In addition to the drugs found in the kitchen drawer, execution of the search

      warrant recovered less than a gram of marijuana from the bedroom and kitchen

      of Hyche’s apartment. During a search incident to his arrest, $773, mostly in

      $20 bills, was found in Hyche’s pocket. After the search warrant was executed

      and Hyche was waiting to be transported to the jail, Hyche told Officer Nickels

      that all the drugs found in his home were his, but he denied any dealing.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2626 | May 8, 2020   Page 4 of 11
       Regarding the amount of drugs found, he told the officer that “I know that’s a

       lot more than what a user would have, but that’s what I have[,]” “he used a

       little of everything[,]” and “I use a lot.” (Transcript Vol. III, p. 27).


[10]   On November 6, 2017, the State filed an Information, charging Hyche with

       Level 2 felony dealing cocaine, Level 4 felony possession of cocaine, Level 3

       felony dealing a narcotic drug, Level 5 felony possession of a narcotic drug,

       Level 6 felony possession of a controlled substance, and Class B misdemeanor

       possession of marijuana. In a separate Information, the State alleged that

       Hyche was an habitual offender. On May 28, 2018, Hyche filed a motion to

       suppress evidence, arguing, among other things, that his waiver of his Miranda

       rights and his post-Miranda admissions to law enforcement were not voluntary

       due to his drug intoxication and his mental health issues. On August 23, 2018,

       after an evidentiary hearing on Hyche’s motion to suppress, the trial court

       denied the motion.


[11]   On October 22, 2018, the trial court convened Hyche’s two-day, bifurcated jury

       trial. Hyche’s statements to Officer Nickels that the drugs found in his home

       were his but denying he was dealing were admitted at trial over Hyche’s

       objections. At the conclusion of the first phase of the trial, the jury found

       Hyche guilty. Hyche waived his jury right on the second phase of the trial on

       the individual charge and habitual offender enhancements. The trial court

       found that Hyche had the prior convictions that enhanced his individual

       charges and that he was an habitual offender.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2626 | May 8, 2020   Page 5 of 11
[12]   On November 15, 2018, the trial court held Hyche’s sentencing hearing. The

       trial court vacated Hyche’s possession of cocaine and possession of a narcotic

       drug convictions. The trial court imposed an aggregate sentence of twenty

       years on the underlying convictions and enhanced Hyche’s Level 2 felony

       dealing in cocaine conviction by an additional six years for being an habitual

       offender.


[13]   Hyche now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                             I. Standard of Review

[14]   Hyche challenges the admission of his incriminating statements at trial.

       Decisions to admit or to exclude evidence are within the sound discretion of the

       trial court. Wright v. State, 108 N.E.3d 307, 313 (Ind. 2018). Accordingly, we

       afford those decisions deference and will reverse only upon an abuse of the trial

       court’s discretion and upon that error affects the defendant’s substantial rights.

       Id. However, issues implicating constitutional questions, such as the

       voluntariness of a confession, are reviewed de novo. Guilmette v. State, 14 N.E.3d

       38, 40 (Ind. 2014). Upon review of a challenge to a trial court’s admission of a

       confession, we do not reweigh the evidence, and we examine the record for

       substantial, probative evidence of voluntariness. Ringo v. State, 736 N.E.2d

       1209, 1211 (Ind. 2000). In addition, we consider only the evidence most

       favorable to the trial court’s ruling. Pruitt v. State, 834 N.E.2d 90, 115 (Ind.

       2005).


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2626 | May 8, 2020   Page 6 of 11
                                                II. Voluntariness

[15]   Hyche argues that the trial court abused its discretion in admitting his

       incriminating statements because they were involuntary. The Fifth

       Amendment’s privilege against self-incrimination applies to the states through

       the Fourteenth Amendment. Withrow v. Williams, 507 U.S. 680, 689, 113 S.Ct.

       1745, 123 L.Ed.2d 407 (1993). In addition, Article I, Section 14 of our state

       constitution provides that “[n]o person, in any criminal prosecution, shall be

       compelled to testify against himself.” Part of these constitutional protections is

       that, in order for a defendant’s statement to be admissible at trial against him, it

       must have been given voluntarily. Wright v. State, 916 N.E.2d 269, 277 (Ind. Ct.

       App. 2009), trans. denied. Under state law, when a defendant challenges the

       voluntariness of his confession, the State must prove beyond a reasonable doubt

       that the confession was given voluntarily. Jackson v. State, 735 N.E.2d 1146,

       1153 n.4 (Ind. 2000). The voluntariness of a defendant’s statement is

       determined by examining the totality of the circumstances, including any

       violence, threats, promises or other improper influences brought to bear to bring

       about the statement. Luckhart v. State, 736 N.E.2d 227, 229 (Ind. 2000).

       Factors to be considered are “‘any element of police coercion; the length,

       location, and continuity of the interrogation; and the maturity, education,

       physical condition, and mental health of the defendant.’” Weisheit v. State, 26

       N.E.3d 3, 18 (Ind. 2015) (quoting Wilkes v. State, 917 N.E.2d 675, 680 (Ind.

       2009)).




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2626 | May 8, 2020   Page 7 of 11
[16]   Considering the evidence most favorable to the trial court’s ruling, here, after

       officers found the heroin/fentanyl mix, cocaine, and pills in his kitchen drawer,

       Hyche was provided his Miranda advisements, which he affirmed that he

       understood. An officer attempted to procure Hyche’s consent but stopped

       when Hyche indicated that he had mental health issues and did not understand

       the consent form. Hyche waited for approximately one and one-half hours on

       the couch in his living room while a search warrant was procured for his

       apartment. While waiting, Hyche watched television and engaged in an

       informal conversation with officers on subjects unrelated to the unfolding

       criminal investigation. After the search warrant was executed, Hyche had a

       brief conversation with Officer Nickels that yielded the challenged statements.

       On these facts, we cannot conclude that Hyche’s statement was involuntary.

       There is simply no evidence before us that any improper influence brought

       about Hyche’s statements or that the circumstances of his brief conversation

       with Officer Nickels were coercive in any way, either physically or mentally.


[17]   Hyche contends that his intoxication and mental health issues rendered his

       statements involuntary. However, our supreme court has held that the “mere

       fact a statement is made by the defendant while under the influence of drugs, or

       that the defendant is mentally ill, does not render it inadmissible per se.”

       Pruitt, 834 N.E.2d at 115. Rather, “[i]ntoxication, drug use and mental illness

       are only factors to be considered by the trier of fact in determining whether a

       statement was voluntary.” Id.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2626 | May 8, 2020   Page 8 of 11
[18]   Regarding his claim of intoxication, we observe that “statements are

       inadmissible due to intoxication only when an accused is intoxicated to the

       point that he is unaware of what he is saying.” Wilkes, 917 N.E.2d at 680. Any

       lesser degree of intoxication only goes to the weight the jury should give to the

       statement and not to its admissibility. Id. Although Hyche draws our attention

       to testimony provided by one officer at the motion to suppress hearing that he

       appeared to be intoxicated on marijuana, having glassy eyes and a “dopey”

       demeanor, Hyche does not argue on appeal that he was unaware of what he

       was saying when he spoke to Officer Nickels. (Tr. Vol. II, p. 32). In addition,

       the same officer who testified that she thought Hyche was intoxicated also

       testified that Hyche had no difficulty understanding or conversing with her.

       This is the evidence that favors the trial court’s ruling, which is the only

       evidence we consider as part of our review. See Pruitt, 834 N.E.2d at 115.

       Other officers’ testimony that Hyche did not appear to be intoxicated,

       conversed with them in a normal manner, and responded appropriately to them

       also supported the trial court’s admission of the evidence at trial. See Wilkes,

       917 N.E.2d at 680 (concluding that Wilkes’s statements were voluntary where

       he did not argue on appeal that he was unaware of what he was saying when

       giving the statements and officers testified he did not appear intoxicated).


[19]   We also find Hyche’s argument based on his mental health to be unpersuasive

       because we agree with the State that there was inadequate evidence before the

       trial court from which it could have concluded that Hyche’s mental health

       rendered his statements involuntary. Hyche relates in his statement of the facts


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2626 | May 8, 2020   Page 9 of 11
       on appeal that he suffers from bipolar disorder and schizophrenia, citing to his

       presentence investigation report. However, there was no evidence put forth at

       either the motion to suppress hearing or at trial regarding Hyche’s mental

       health diagnoses or, more importantly, how his mental health may have

       affected his ability to waive his Miranda rights or speak voluntarily to police.

       See Wright, 916 N.E.2d at 278 (rejecting Wright’s claim that his unspecified

       mental illness rendered his confession involuntary where there was no evidence

       that his infirmities affected the voluntary nature of his statements). Contrary to

       Hyche’s implications on appeal, the officers who sought his consent did not

       conclude that he had mental health issues that rendered him incapable of

       understanding. Rather, it was their standard procedure to cease attempting to

       acquire consent to search from a suspect if he gave any suggestion of reluctance

       or lack of understanding. Given the dearth of evidence before us regarding

       Hyche’s mental health, we cannot conclude that the trial court abused its

       discretion when it admitted his statements at trial.


[20]   Hyche’s other contention that his statements were involuntary because he was

       subjected to interrogation while waiting one and one-half hours in handcuffs is

       equally without merit. The factual premise of Hyche’s argument is flawed:

       Hyche was not questioned about the investigation during the one and one-half

       hours he waited for the search warrant to be procured; rather, Officer Nickels

       only spoke to him about the investigation briefly after the search warrant had

       been executed and they waited for Hyche’s transport to jail. In addition, our

       supreme court has held that the fact a defendant was “handcuffed with his


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2626 | May 8, 2020   Page 10 of 11
       hands behind his back when he was informed of his rights and when he gave his

       statement does not, standing alone, render that statement involuntary.” Wolfe v.

       State, 426 N.E.2d 647, 654 (Ind. 1981) (upholding the voluntary nature of

       Wolfe’s statement where he was handcuffed for an hour prior to making it).

       Accordingly, we find no abuse of the trial court’s discretion in admitting

       Hyche’s statements at trial.


                                             CONCLUSION
[21]   Based on the foregoing, we conclude that the State proved beyond a reasonable

       doubt that Hyche’s statements were voluntary and, therefore, the trial court did

       not abuse its discretion when it admitted those statements into evidence.


[22]   Affirmed.


[23]   Mathias, J. and Tavitas, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2626 | May 8, 2020   Page 11 of 11